Powell, J.
Upon an investigation of the evidence sent up in the record, we can not say that the judge of the superior court erred in sustaining the certiorari. The judgment rendered in the city court was not only for the sum of $444.21. which was alleged in the petition to be the aggregate of the principal and interest of the notes upon which it was sought to hold the defendant liable, but also for additional interest upon these notes, at the rate of 7 per cent, per annum from the maturity of each. This alone affords a sufficient reason for affirming the setting aside of the judgment in the city court. ' Judgment affirmed.